FILED
                            NOT FOR PUBLICATION                                FEB 26 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RANJIT MANN,                                     No. 10-71294

              Petitioner,                        Agency No. A076-724-739

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 12, 2014
                            San Francisco, California

Before: REINHARDT and THOMAS, Circuit Judges, and SESSIONS, District
Judge.**

       Ranjit Mann, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ decision affirming an immigration judge’s denial of his

applications for asylum, withholding of removal, and protection under the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable William K. Sessions, III, District Judge for the U.S.
District Court for the District of Vermont, sitting by designation.
Convention Against Torture (“CAT”). We deny the petition because substantial

evidence supports the adverse credibility determination. Because the parties are

familiar with the history of the case, we need not recount it here.

      We review factual findings underlying the denial of an asylum claim,

including findings regarding lack of credibility, for substantial evidence.

Mejia-Paiz v. INS, 111 F.3d 720, 722 (9th Cir. 1997). The agency’s findings of

fact are “conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). On pre-REAL ID Act

claims, we are bound to uphold a negative credibility determination where the

inconsistencies that are identified go to the “heart of the asylum claim.” Li v.

Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004).

      Substantial evidence supports the immigration judge’s adverse credibility

finding. First, Mann’s testimony and declaration regarding whether he belonged to

the All India Sikh Student Federation or the Sikh Student Federation were

inconsistent. Mann testified that there were differences between the two groups

but then was unable to explain what those differences were. When questioned

further about the discrepancies between his testimony and his declaration, he never

stated whether he was a member of both groups or of one and not the other; nor did

he maintain that the groups were one and the same or that he personally regarded


                                          2
them as one and the same. In the end, Mann’s testimony on this issue was so

muddled as to be incomprehensible. Second, three arrests form the basis for

Mann’s asylum claim. Mann’s testimony and declaration were inconsistent with

respect to the second of those arrests. Despite repeated questioning, Mann was

unable to describe what occurred and where and simply repeated the facts of the

first arrest, even when it was pointed out to him that the description he gave

applied to the first arrest, not the second. When given the opportunity to explain

the discrepancies regarding the second arrest, he failed to do so. His inability to

consistently describe one of the three arrests critical to his asylum claim prevents

his testimony from having the requisite “ring of truth.” Rizk v. Holder, 629 F.3d

1083, 1088 (9th Cir. 2011).

      These discrepancies go to the heart of his claim and support the adverse

credibility determination. A reasonable adjudicator would not be compelled to

conclude otherwise. Absent credible testimony, Mann cannot establish his

eligibility for asylum. An applicant who fails to establish his eligibility for asylum

also fails to satisfy the more stringent standard for eligibility for withholding of

removal. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). Likewise,

without credible testimony, Mann cannot meet his burden to show that it is “more




                                           3
likely than not” that he will be tortured upon his return to India, as required to

support his CAT claim. Id. at 1157.

      PETITION DENIED.




                                           4